Citation Nr: 1046875	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-21 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.P.




ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1946 to 
September 1966.  Service in Vietnam is evidenced in the Veteran's 
VA claims folder.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the appellant's claim for 
service connection for cause of the Veteran's death.  The 
appellant perfected an appeal, and in September 2010, she and 
C.P. presented testimony and evidence in support of the 
appellant's claim at a hearing at the RO before the undersigned 
Veterans Law Judge (VLJ).  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

Reasons for remand

A brief description of the appellant's claim is in order.  The 
Veteran submitted evidence of his marriage to the appellant 
indicating they were married in June 1951.  In May 2007, the 
Veteran submitted a claim for entitlement to service connection 
for metastatic cancer of the abdomen, Merkel cell carcinoma, and 
congestive heart failure, among other claims.  The Veteran died 
in July 2007.  At the time of the Veteran's death, he was 
service-connected for traumatic arthritis of various major 
joints, tinnitus and bilateral hearing loss, and diabetes 
mellitus, type II as a result of presumptive exposure to Agent 
Orange.  The Death Certificate of record states that the cause of 
death was "cardio pulmonary arrest" due to "metastatic small 
cell/merkel cell cancer."  The Veteran's claim for service 
connection was denied in a December 2007 rating decision.

In August 2007, the appellant submitted her claim for entitlement 
to service connection for cause of the Veteran's death.  The 
appellant contends that the cause or a contributing factor of her 
husband's death was a cardiac condition that was secondary to his 
service-connected diabetes disability.  She also contends that 
Merkel cell carcinoma is a "soft tissue carcinoma" within the 
definition of 38 C.F.R. § 3.309(e) (2010).  She has presented 
treatise evidence from the Washington Manual of Medical 
Therapeutics that may indicate that Merkel cell carcinoma is a 
soft tissue carcinoma.  In addition, C.P., the Veteran's 
daughter, is a retired military nurse who had experience in 
emergency room and cardiac treatment.  C.P. essentially testified 
at the September 2010 hearing that she had researched the 
question of whether Merkel cell carcinoma that metastasizes to 
soft tissue in the abdomen is considered to be a soft tissue 
carcinoma and gave her opinion that it was considered to be soft 
tissue carcinoma.  See hearing transcript at page 11.  She also 
testified that the Veteran's cardiac condition was caused or 
aggravated by his service-connected diabetes disability.    See 
hearing transcript at page 9.

38 C.F.R. § 3.309(e) (2010) provides presumptive service 
connection for "soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The section 
further provides in Note 1:

The term "soft-tissue sarcoma" includes the 
following: adult fibrosarcoma; dermafibrosarcoma 
protuberans; malignant fibrous histiocytoma; 
liposarcoma, leiomyosarcoma; epitheliod leiomyosarcoma 
(malignant leiomyoblastoma); rhabdomyosarcoma; 
ectomesenchymoma; angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); proliferating (systemic) 
anioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of 
tendon sheath; malignant schwannoma, including 
malignant schwannoma with rhabdomyoblastic 
differentiation (malignant Triton tumor), glandular 
and epoithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar 
soft part sarcoma; epithelioid sarcoma; clear cell 
sarcoma of tendons and aponeuroses; extraskeletal 
Ewing's sarcoma; congenital and infantile 
fibrosarcoma; [and] malignant ganglioneuroma.

The Board observes that the issue of what is considered a "soft 
tissue carcinoma" was addressed in commentary when the 
provisions of 38 C.F.R. § 3.309(e) were first implemented.  For 
example, the implementing commentary stated:

The term "soft-tissue sarcoma" is an imprecise term 
and there is no standard list of conditions which is 
universally accepted within the medical community as a 
definitive listing of "soft-tissue sarcomas".  It 
should be pointed out, however, that not all sarcomas 
are "soft-tissue" sarcomas.  Furthermore, some of the 
conditions, e.g. malignant schwannoma, malignant 
mesenchymoma, etc., which VA considers to be soft-
tissue sarcomas do not contain the word "sarcoma" in 
their histological classifications.  VA has previously 
addressed the issue of what the term soft-tissue 
sarcoma encompasses for purposes of implementing 
Public Law 98-52 (See the Federal Register of February 
25, 1991 56 FR 7632-24, the Federal Register of 
October 15, 1991 56 FR 51651-53)and the Federal 
Register of July 10, 1992 (57 FR 30707-08)).

 Based upon advice from the Veterans Advisory 
Committee on Environmental Hazards (VACEH) and the 
Veterans Health Administration (VHA), the Secretary 
concluded in those prior rulemakings that soft-tissue 
sarcomas should be classified by tumor type rather 
than tumor location and further, that in order to be 
recognized as "soft-tissue" sarcomas by VA, tumors 
must be malignant and arise from tissue of mesenchymal 
origin, including muscle, fat, blood or lymph vessels, 
or connective tissue (but not cartilage or bone), but 
that tumors of infancy or childhood, and those having 
a strong, known causal association with a specific 
etiology should not be included.  

See 58 FR 29017-01(May 19, 1993).

Merkel cell carcinoma is not listed among the list of what VA 
considers to be soft tissue sarcoma for purposes of presumptive 
service connection due to exposure to herbicides.  There may be 
another name for Merkel cell carcinoma that is among the list, 
and it is unclear to the Board whether the tumor type of the 
Veteran's Merkel cell carcinoma meets the criteria of  38 C.F.R. 
§ 3.309(e).  The treatise evidence submitted by the appellant 
does not address the tumor type of Merkel cell carcinoma, but it 
does demonstrate the medical complexity of the types of cancerous 
manifestations.  These questions require medical expertise to 
answer.

The Board last notes that in Combee v. Brown, the United States 
Court of Appeals for the Federal Circuit held that when a veteran 
is found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service connection 
can be established on a direct basis. See Combee v. Brown, 24 
F.3d 1039, 1043-44 (Fed.Cir. 1994).

The Board remands the claim for further evidentiary development.  
Specifically, VBA shall be directed to provide the Veteran's VA 
claims folder to a VA physician experienced in the area of 
oncology.  The examiner shall review the record and provide an 
opinion whether Merkel cell carcinoma is a "soft-tissue 
sarcoma" within the meaning of 38 C.F.R. § 3.309(e) (2010).  VBA 
shall also provide the Veteran's VA claims folder to a VA 
physician who is experienced in the field of cardiac disorders.  
The examiner shall review the record and provide an opinion 
whether it is at least as likely as not that the Veteran's 
cardio-pulmonary event resulting in his death was caused or 
aggravated by his service-connected diabetes disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  VBA shall provide the Veteran's VA claims 
folder to a VA oncologist who shall review 
the claims folder and provide an opinion 
whether the cancer listed on the Veteran's 
death certificate was a "soft-tissue 
sarcoma" was of a type that meets the 
sarcomas listed in 38 C.F.R. § 3.309(e).  The 
examiner's written opinion shall be 
associated with the Veteran's VA claims 
folder.

2.  VBA shall provide the Veteran's VA claims 
folder to a VA cardiologist who shall review 
the claims folder and provide an opinion 
whether it is at least as likely as not that 
the Veteran's cardio-pulmonary event listed 
on the Veteran's death certificate was caused 
or aggravated by his service-connected 
diabetes disability.  The examiner's written 
opinion shall be associated with the 
Veteran's VA claims folder.

3.  Following completion of the foregoing, 
VBA shall readjudicate the appellant's claim 
for entitlement to service connection for the 
Veteran's death.  If the benefit sought on 
appeal remains denied, VBA should provide the 
appellant with a supplemental statement of 
the case and allow an appropriate period of 
time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



